Citation Nr: 1042905	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  07-19 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES


1.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of service connection for a 
right shoulder disorder.

2.  Entitlement to service connection for a claimed right 
shoulder disorder.  

3.  Entitlement to an increased evaluation for the service-
connected pelvic inflammatory disease, status post laparoscopy 
(hereinafter referred to as PID).

4.  Entitlement to an increased initial evaluation for the 
service-connected chronic synovitis of the right knee, rated as 
10 percent disabling.  

5.  Entitlement to an increased initial evaluation for the 
service-connected chronic synovitis of the left knee, rated as 10 
percent disabling.  




ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had active duty service with the United States Army 
from April 1999 to January 2003, and from January 2004 to October 
2004.

This case initially came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision by the RO 
that granted service connection for chronic synovitis of the 
knees.

The issues of service connection for a right shoulder disorder, 
an increased evaluation for pelvic inflammatory disease, status 
post laparoscopy, and an increased evaluation for chronic 
synovitis of the knees, were remanded by the Board in a September 
2009.  

The remand was based on a pending Manlincon issue of whether the 
Veteran submitted a timely Substantive Appeal from a January 2003 
rating decision that granted service connection for pelvic 
inflammatory disease, status post laparoscopy, and denied service 
connection for left knee tendonitis and right shoulder pain.  

This rating was deemed inextricably intertwined with these above 
issues, thus the Board deferred further consideration of the 
appellate issues until the timeliness issue regarding the January 
2003 rating decision was resolved.  

Following the remand, the RO issued a Statement of the Case in 
July 2010, in response to a Notice of Disagreement filed in June 
2005 with a June 2005 formal determination that her appeal of the 
January 2003 rating had been closed because she had not filed a 
timely VA Form 9 (substantive appeal).  Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999).  The Veteran did not perfect an 
appeal of this matter; thus, the issue regarding the timeliness 
of the January 2003 issue is not for appellate consideration, and 
the intertwined issues may now be addressed.  

As the finality of the January 2003 rating decision is no longer 
in dispute and the issue is now shown to be whether new and 
material evidence has been submitted to reopen a previously 
denied claim.  The Board has reworded this issue to reflect this 
characterization.  The Board has also reworded the bilateral knee 
disorders to refer to the left and right knee disorders as 
separate issues, although it will discuss both knees together.

The reopened claim of service connection for a right shoulder 
disorder is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


FINDINGS OF FACT

1.  A January 2003 rating decision denied the Veteran's claim for 
service connection for a right shoulder disorder.  The Veteran 
filed a Notice of Disagreement in August 2003, but failed to 
timely perfect the appeal after the RO issued a Statement of the 
Case in January 2004. 

2.  New evidence received since the January 2003 rating decision 
does relate to an unestablished fact necessary to substantiate 
the claim.

3.  Without good cause shown, the Veteran failed to report for a 
scheduled March 2009 VA examination to determine the current 
severity of her service-connected PID.

4.  The service-connected chronic synovitis of the knees is shown 
to result in pain, with occasional flare-ups by history, but 
without evidence of a compensable functional loss or recurrent 
instability or recurrent subluxation throughout the pendency of 
this appeal, and no X-ray evidence of arthritis shown in either 
knee. 


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the January 
2003 rating decision, and the claim for service connection for a 
right shoulder disorder is reopened. 38 U.S.C.A. § 5108 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.156 (2010).

2.  The claim for an increased, compensable rating for the 
service-connected PID, must be denied by operation of law. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.655 (2010).

3.  The criteria for the assignment of an initial disability 
rating in excess of 10 percent for the service-connected chronic 
right knee synovitis have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 4.3, 4.7, 4.14, 4.25, 4.40, 4.45, 4.59, 4.71a including 
Diagnostic Code 5020, 5257, 5260, 5261 (2010).  

4.  The criteria for the assignment of an initial disability 
rating in excess of 10 percent for the service-connected chronic 
left knee synovitis have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
4.3, 4.7, 4.14, 4.25, 4.40, 4.45, 4.59, 4.71a including 
Diagnostic Code 5020, 5257, 5260, 5261 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  

This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  In this case, the Board is 
reopening and remanding for further development the claims for 
service connection for a right shoulder disorder.  

Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be further 
discussed.  The remaining discussion will focus on the other 
enumerated claims on appeal.

In the present case, the Veteran's claim for all enumerated 
issues was received in December 2004.  A duty to assist letter 
addressing entitlement to service- connection for both knees and 
increased rating for the service-connected PID was sent in June 
2005, prior to adjudication in August 2006.  

The Veteran was provided initial notice of the provisions of the 
duty to assist as pertaining to service connection (for the 
knees), and an increased rating (for PID) which included notice 
of the requirements to prevail on these types of claims and of 
her and VA's respective duties.  

The duty to assist letter notified the Veteran that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency.  She was advised that it was her 
responsibility to either send medical treatment records from her 
private physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for her.  

The Veteran was also asked to advise VA if there were any other 
information or evidence she considered relevant so that VA could 
help by getting that evidence. Additional notice was sent in 
September 2005, March 2006 and May 2008.

The Veteran is challenging the evaluation assigned following the 
initial grant of service connection for the bilateral knee 
issues.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that in cases where service connection has been 
granted and an initial disability rating and effective date have 
been assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled. Id. at 490-91.  

Thus, because these issues all stem from an original service-
connection grant, the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  See also Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007). (Once service connection is granted the 
claim is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.)  

Therefore, no further notice is needed for the knee issues even 
though she did receive such notice.

In Dingess, supra, the U.S. Court of Appeals for Veterans Claims 
(Court) held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence presented 
with the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, will 
assist in substantiating, or is necessary to substantiate, each 
of the five elements of the claim, including notice of what is 
required to establish service connection and that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  She received such 
notice in the March 2006 letter as well as in May 2008 which was 
based on the Court's decision in Vasquez-Flores v. Peak, 22 Vet. 
App. 37, 46 (2008), (vacated by Vasquez-Flores v. Shinseki, 580F. 
3d 1270 (Fed. Cir. 2009)).  The RO readjudicated this matter in 
the July 2010 statement of the case.

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim. 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c), (d).  

The service treatment records were previously obtained and 
associated with the claims folder.  Furthermore, VA, and private 
medical records were obtained and associated with the claims 
folder.

Assistance shall also include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  The Veteran failed to report for VA 
examinations scheduled in February 2009 and rescheduled in March 
2009.  The duty to assist is not a one-way street.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

Under VA regulations, it is incumbent upon the Veteran to submit 
to a VA examination if he is applying for, or in receipt of, VA 
compensation or pension benefits.  See Dusek v. Derwinski, 2 Vet. 
App. 519 (1992).  Under these circumstances, the Board finds that 
further development is not necessary, and may proceed without 
prejudice to the Veteran.

In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 5103A 
have been considered and satisfied.  Through notices of the RO, 
the claimant has been notified and made aware of the evidence 
needed to substantiate her claims for higher disability rating, 
the avenues through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  

There is no additional notice that should be provided, nor is 
there any indication that there is additional existing evidence 
to obtain or development required to create any additional 
evidence to be considered in connection with the claim decided on 
appeal.  

Consequently, any error in the sequence of events or content of 
the notice is not shown to prejudice the claimant or to have any 
effect on the appeal.  Any such error is deemed harmless and does 
not preclude appellate consideration of the matter being decided, 
at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).


II. New and Material Evidence

Prior unappealed decisions of the Board and the RO are final. 38 
U.S.C.A. §§ 7104, 7105(c) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.160(d), 20.302(a), 20.1104 (2010).  If, however, new and 
material evidence is presented or secured with respect to a claim 
which has been disallowed, VA shall reopen the claim and review 
the former disposition of the claim.  Manio v. Derwinski, 1 Vet. 
App 145 (1991).  

When determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted to 
agency decision makers.  38 C.F.R. § 3.156(a) (2010).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  If 
the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider the 
merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. Brown, 
4 Vet. App. 239, 244 (1993).

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Service connection was denied for a right shoulder disorder by 
the RO in a January 2003 rating, with notice sent in February 
2003.  The Veteran filed a Notice of Disagreement (NOD) in August 
2003 and a Statement of the Case (SOC) was issued in January 
2004.  

The Veteran did not submit a timely Substantive Appeal with the 
January 2003 rating, as a document submitted in December 2004 
referencing a desire to continue the appeal of the issues denied 
by the January 2003 rating is shown to have been submitted 
outside of the appellate period.  

The Veteran was notified of the untimely appeal by a June 2005 
letter which she filed a NOD with in June 2005.  However she did 
not submit an appeal after the RO issued an SOC addressing the 
timeliness issue in July 2010.  Thus the January 2003 decision is 
now final.

Among the evidence before the RO in January 2003 were service 
treatment records, including the March 1999 enlistment 
examination and report of medical history, which were negative 
for any shoulder problems or injury until October 2002.  

In October 2002, the Veteran filled out a DD Form 2697 (privacy 
statement) declaring her intent to file a claim for service 
connection for a right shoulder disorder, with chronic pain that 
made it hard to carry heavy items with her right hand.  The X-ray 
studies of the right shoulder taken the same month were normal.  
She was not referred for further evaluation.  

Among the evidence submitted after January 2003 was a lay 
statement in August 2003(her NOD) describing how she injured her 
right shoulder while doing physical training (PT), a few months 
before her examination and felt it necessary to have this 
condition noted during the examination.  She indicated she had 
some pain, but not much.  She submitted another statement in June 
2005 where she indicated that she was not having major problems 
with her shoulder.  

However a subsequent statement in June 2007 stated that she 
wished to appeal her shoulder pain issue due to being injured 
during weapons training prior to exiting the service in November 
2003.  She reported that she did not see a doctor but self 
treated this condition with over the counter products.

Among the medical evidence submitted after January 2003, the 
evidence prior to September 2007, including the VA joints 
examination from July 2006 primarily addressed knee complaints, 
with no mention of shoulder problems.  

However a September 2007 chiropractic record from September 2007 
is noted to report that she was seen for trapezius pain, with 
trigger points noted in the trapezius region.  The rest of the 
records addressed knee and spine complaints.

The Board notes that the Veteran failed to appear for a VA joints 
examination scheduled to take place in March 2009, after the 
examination had been cancelled and rescheduled in February 2009 
to accommodate her wishes to have the examination rescheduled.  

However, a review of the instructions for the joints examination 
notes that the listed issues for which the examinations were 
being scheduled were for her bilateral knee conditions, her PID 
and an adjustment disorder, all of which were increased rating 
issues.  

No mention is made of her right shoulder disorder in the 
examination instructions, thus the Board must presume that this 
issue was not intended to be addressed at these examinations 
which were missed.  Therefore the provisions of 38 C.F.R. § 3.655 
do not apply for this issue.

Based on a review of the evidence, the Board finds that the 
Veteran has submitted new and material evidence to reopen her 
claim for a right shoulder disorder.  Complaints of right 
shoulder pain are shown in October 2002 prior to her discharge, 
and she has provided lay evidence of continued symptoms, as well 
as medical evidence of treatment in September 2007 for pain in 
the trapezius region, which encompasses the shoulder area.  Such 
evidence suggests continuity of symptomatology.  

This evidence is new in that it has not been previously 
considered, and is so significant that this evidence relates to 
an unestablished fact necessary to substantiate this claim and 
raises a reasonable possibility of substantiating this claim.  

Thus, the claim of service connection for a right shoulder 
disorder is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


III.  Increased Evaluation

A.  Pelvic Inflammatory Disorder (PID)

The Veteran contends that she is entitled to a compensable rating 
for the service-connected PID.  Service connection was granted 
for PID in a January 2003 rating decision, which assigned an 
initial noncompensable rating.  The Veteran filed a claim for an 
increased rating in December 2004, and the claim was denied in an 
August 2006 rating.  

Regulations provide that when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or re-examination, and a 
claimant, without good cause (i.e., the illness or 
hospitalization of the claimant and death of an immediate family 
member), fails to report for such examination or re- examination, 
action shall be taken in accordance with paragraphs (b) or (c) of 
38 C.F.R. § 3.655, as appropriate. 38 C.F.R. § 3.655(a).  When 
the missed examination is scheduled in conjunction with a claim 
for increase, as is the case here, the claim shall be denied.  38 
C.F.R. § 3.655(b).

In this matter, the Veteran failed to report for a VA 
gynecological examination to assess the current severity of her 
service-connected PID, scheduled to take place in March 2009, 
after the examination had been cancelled and rescheduled in 
February 2009 to accommodate her wishes to have the examination 
rescheduled.  

The Veteran has not submitted any reasons for her failure to 
report to the scheduled examination.  As no good cause has been 
shown, and as there is no competent medical evidence of record to 
demonstrate the current severity of the Veteran's service-
connected PID, the claim must be denied.  

Further, as the disposition of this claim is based on the law, 
and not the facts of the case, the claim must be denied based on 
a lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


B.  Increased Initial Rating for Bilateral knees

The Veteran seeks higher evaluations for her bilateral knee 
disorders.  She is currently in receipt of an initial 10 percent 
rating for each knee disorder.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities. 38 
C.F.R. § 4.1 requires that each disability be viewed in relation 
to its history and that there be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.2 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the Veteran working or 
seeking work.  

38 C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
"staged ratings" or separate ratings for separate periods of time 
may be assigned based on the facts found following the initial 
grant of service connection. Fenderson v. West, 12 Vet. App. 119 
(1999).  

A more recent decision of the Court held that in determining the 
present level of a disability for any increased evaluation claim, 
the Board must consider the application of staged ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In other words, where the evidence contains factual findings that 
demonstrate distinct time periods in which the service- connected 
disability exhibited diverse symptoms meeting the criteria for 
different ratings during the course of the appeal, the assignment 
of staged ratings would be necessary.

It is possible for a Veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes; however, the critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any one 
of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  Esteban v. Brown, 6 Vet. 
App. 259, 261-62 (1994).  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
Veteran's service-connected disabilities.  38 C.F.R. § 4.14.

Throughout this appeal the RO is noted to have evaluated the 
Veteran's right knee disorder by analogy under the criteria for 
synovitis.  Synovitis is rated on limitation of motion of the 
affected parts as degenerative arthritis. 38 C.F.R. § 4.71a, 
Diagnostic Code 5020.  The Board will consider other applicable 
Diagnostic Codes and will address the potentially applicable 
Diagnostic Codes prior to adjudicating the increased rating 
claims for each knee.

Synovitis is rated on limitation of motion of the affected parts 
as degenerative arthritis. 38 C.F.R. § 4.71a, Diagnostic Codes 
5020.

According to VA General Counsel, in VAOPGPREC 9-98 (1998), when 
radiologic findings of arthritis are present, a Veteran whose 
knee disability is evaluated under Diagnostic Code 5257 or 5259 
is also entitled either to a separate compensable evaluation 
under Diagnostic Code 5260 or 5261, if the arthritis results in 
compensable loss of motion, or to a separate compensable 
evaluation under 5010 if the arthritis results in noncompensable 
limitation of motion and/or objective findings or indicators of 
pain.

VA General Counsel held that separate ratings under Diagnostic 
code 5260 (limitation of flexion of the leg) and diagnostic code 
5261 (limitation of extension of the leg) may be assigned for a 
disability of the same knee.  VAOPGCPREC 9- 2004 (Sept. 17, 
2004).  VA Fast Letter 04-22 further clarified this General 
Counsel decision and noted that all VA examinations must record 
range of motion findings for flexion and extension.  VA Fast 
Letter 04-22 also pointed out that 38 C.F.R. §§ 4.40, 4.45 and 
4.59 must still be considered and that objective evidence of pain 
on motion must still be considered if there is compensable 
limitation of flexion and extension, although the rules against 
pyramiding would only allow pain on motion to possibly elevate 
only one of the compensable evaluations of motion.

Traumatic arthritis established by X-ray findings is to be 
evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by x-
ray findings will be evaluated on the basis of limitation of 
motion of the specific joint or joints involved.  Diagnostic Code 
5003.  Diagnostic Code 5003 notes that in the absence of 
limitation of motion, rate as below: 20 percent with X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations; and 10 percent with X-ray evidence of involvement 
of two or more major joints or two or more minor joint groups.  
Note (1) under Diagnostic Code 5003 states that the 20 percent 
and 10 percent ratings based on x- ray findings, above, will not 
be combined with ratings based on limitation of motion.

The average normal range of motion of the knee is from 0 to 140 
degrees. 38 C.F.R. § 4.71a, Plate II.  Extension limited to 5 
degrees receives a noncompensable rating; extension limited to 10 
degrees warrants a 10 percent rating; extension limited to 15 
degrees warrants a 20 percent rating; and extension limited to 20 
degrees warrants a 30 percent rating.

Limitation of flexion of the leg is addressed in Diagnostic Code 
5260.  Flexion limited to 60 degrees warrants a noncompensable 
rating.

Separate ratings may be assigned under Diagnostic Codes 5260 
(limitation of extension of the leg) and 5261 (limitation of 
flexion of the leg).  VAOPGCPREC 9-2004 (2009).

Diagnostic Code 5257 addresses other impairments of the knee, 
specifically, recurrent subluxation or lateral instability.  The 
ratings are based on whether the impairment is slight (10 percent 
disabling), moderate (20 percent disabling), or severe (30 
percent disabling).

In this matter, the Veteran failed to report for a VA joints 
examination to assess the current severity of her bilateral knee 
condition, which had been scheduled to take place in March 2009, 
after the examination had been cancelled and rescheduled in 
February 2009 to accommodate her wishes to have the examination 
rescheduled.  

The Veteran has not submitted any reasons for her failure to 
report to the scheduled examination.  As noted in the denial of 
an increased rating for PID, 38 C.F.R. § 3.655 governs the 
consequences of failing to appear at a scheduled VA examination 
without good cause.  

When a claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim as is the case 
with these particular issues stemming from initial entitlement, 
the claim shall be rated based on the evidence of record.  38 
C.F.R. § 3.655(a),(b).  

The Veteran has not submitted any reasons for her failure to 
report to the scheduled examination.  As no good cause has been 
shown, the Board must rate this matter on the evidence available.  
Because the findings are the same for both knees, the Board will 
discuss them together.  

The available evidence includes her lay complaints from May 2005 
and June 2005 of daily swelling of both knees, and being unable 
to squat due to it being difficult to get up.  

The private records note complaints of pain in the right knee in 
2005, with a July 2005 record noting complaints of swelling and 
extreme pain in both knees with squatting.  Her right knee hurt 
about 3 days a week, and was worse than the left.  She also 
reported a popping sensation that was not painful.  She denied 
locking sensations.  She treated using heat, with no medications 
and reported cold weather aggravated her symptoms.  She was noted 
to work a desk job.  

The examination revealed both knees had a normal range of motion, 
with stable ligaments and no effusion.  Her quad strength was 
adequate.  The X-ray studies of the knees were normal, and she 
was assessed with synovitis in both knees and quadriceps 
dysfunction in both knees.  In December 2005, she again reported 
her knees hurt when using stairs and that cold weather worsened 
her symptoms.

The report of a July 2006 VA examination noted the history of 
bilateral knee pain since service and normal X-ray studies from 
2002.  She currently complained of knee pain bilaterally at the 
anterior aspects, with occasional swelling.  She treated with 
Naproxin.  

The Veteran had stiffness with weather changes or after 
squatting.  Flare-ups were caused by squatting or using stairs.  
She walked without an assistive device.  There was no history of 
surgery, dislocations or inflammatory arthritis in the bilateral 
knees.  She had no days missed from her office job and could 
perform activities of daily living.  She could walk 20-25 
minutes, but avoided heavy lifting and squatting due to knee 
problems.  

The examination revealed no evidence of a limp or assistive 
device.  She was able to remove her socks and shoes by herself.  
The range of motion for each knee was 0-120 degrees.  There was 
tenderness and mild effusion noted at the anterior aspect of both 
knees.  No other significant findings, including instability were 
noted.  

There was also no fatigue, incoordination, lack of endurance or 
additional motion loss on repetitive use.  She had no apparent 
functional limitation on regular walking or standing.  Her feet 
also showed no evidence of gait problems, such as calluses or 
abnormal foot wear.  She was noted to only to be able to squat 
halfway down due to knee problems.  She could stand on her heels 
and toes.  

The diagnosis was that of chronic synovitis of the knees, 
bilaterally, with residual pain and some limitation of flexion, 
bilaterally.  There was no instability at this examination.

The private chiropractic records from 2006 focused on spine and 
knee complaints with a September 2006 note showing pain that was 
worse with using the stairs and findings of palpable discomfort 
with moving the bilateral patellas around.  She had crepitus 
heard on bending the knees.  

There was no gross deformity or dislocations in either knee.  Her 
range of motion was normal both active and passive, and was 
without pain.  McMurray and Drawer signs were negative.  She did 
have positive patellar scrape.  She was assessed possible 
chondromalacia patella noted in October 2006.

Based on a review of the foregoing the Board finds that the 
preponderance of the evidence is against a rating in excess of 10 
percent disabling per knee for the Veteran's left and right knee 
synovitis.  

Repeatedly the evidence since initial entitlement has shown each 
knee to have noncompensable ranges of motion on flexion and 
extension, even on consideration of repetitive use, and flare-
ups.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, supra.  

Thus a rating in excess of 10 percent disabling is not warranted 
based on loss of motion either on flexion or extension, and 
consideration of separate ratings under diagnostic Codes 5260 and 
5261 pursuant to VAOPGCPREC 9-2004 is not for application in this 
matter.

While the bilateral knee disorders have been rated by analogy to 
bursitis under 5219, which in turn is rated by analogy to 
arthritis, the Board finds that in this matter, where there is no 
X-ray evidence of arthritis for either knee, it is not 
appropriate to consider whether separate 10 percent ratings for 
the right and left knee disabilities are appropriate under 
Diagnostic Code 5257 based on arthritis and instability under 
VAOPGPREC 9-98 (1998).  

This General Counsel opinion clearly states that such 
consideration is warranted when there is "radiological findings 
of arthritis present."  Such is not the case in this instance 
where the bilateral knee X-ray studies have been normal.

However if the bilateral knee disorder were shown to result in a 
moderate recurrent instability/subluxation, such would warrant an 
increased rating to 20 percent under Diagnostic Code 5257 
(although not separately added to the criteria for arthritis). 

Here, the evidence fails to show the Veteran to have even a 
slight recurrent subluxation or lateral instability in this 
instance.  Again it is noted that testing for ligamentous 
stability on the July 2006 VA examination was completely normal 
and the examiner found no evidence of instability.  

Nor was instability noted in the September 2006 chiropractic 
record.  Again it is noted that the Veteran's failure to report 
to the VA examination scheduled for March 2006 failed to provide 
any evidence as to the current extent of disability for either 
knee.  

The Veteran is noted to have alleged problems with episodes of 
limited motion/restricted function particularly when using stairs 
and squatting.  The Veteran as a lay person is competent to 
report as to the nature, severity and frequency of her symptoms.  
See Layno v. Brown, 6 Vet. App. 465,474 (1994).  Such symptoms 
are shown to be adequately compensated by the 10 percent rating 
per knee, in light of the lack of objective medical evidence 
showing any functional limitations.  

However, the lack of objective medical evidence to corroborate 
more than subjective functional limitations, weighs negatively 
against the credibility of such limitations.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding that lay 
statements were not rendered insufficient by the absence of 
confirming medical evidence, but that the evidence could serve to 
support a finding that lay statements were not credible).

Furthermore, there is no evidence of the Veteran's bilateral knee 
disorder resembling a malunion of the tibia and fibula with 
moderate knee or ankle disability, thus a higher rating of 20 
percent is not warranted under Diagnostic Code 5262 which 
addresses such malunion.  

Likewise ankylosis is not shown so a higher rating under 
Diagnostic Code 5256 is not for consideration.  Nor is there 
evidence of a dislocated semilunar cartilage with frequent 
episodes of pain, locking and effusion into the joint, precluding 
consideration of Diagnostic Code 5258.

The Board has considered whether a staged rating is appropriate 
from initial entitlement.  However, in the present case, the 
Veteran's symptoms remained constant throughout the course of the 
period on appeal and as such staged ratings are not warranted.  
Fenderson, supra.

Thus the preponderance of the evidence is against the claim for a 
10 percent rating for the service-connected right knee disorder 
and against the claim for a 10 percent rating for her service-
connected left knee disorder.


Extraschedular Consideration

The RO also determined that referral to the Under Secretary for 
Benefits or the Director of the Compensation and Pension Service 
for an extraschedular rating was not warranted. Under 38 C.F.R § 
3.321(b)(1), in exceptional cases where schedular evaluations are 
found to be inadequate, consideration of an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities is made.  

The governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability picture 
with such related factors as marked interference with employment 
or frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  See 38 C.F.R 
§ 3.321(b)(1) (2010).

The Board has considered the provisions of 38 C.F.R. § 
3.321(b)(1), but finds no evidence that the service-connected 
left knee or right knee disabilities have caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent periods 
of hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of this disability.  

The regular schedular rating criteria in this case adequately 
compensates the Veteran's symptoms from bilateral knee problems 
which include the pain and along with flare-ups resulting from 
arthritis, fatigability from repetitive use and the separate 
rating assigned for the manifestations of instability.  The 
record is completely devoid of frequent or lengthy 
hospitalizations for any of the above claimed conditions.

There is also not shown to be marked interference with employment 
due to disability of the knees such as would render impractical 
the application of the regular schedular rating in this instance.  
She is noted to work full time in a sedentary position and has 
lost no time due to her knees.  

The rating schedule is shown to adequately compensate the 
disabilities involving her left knee, and right knee, as the 
schedule contemplates problems with pain, flare-ups and 
functional limitations from each disability, as discussed above.

In the absence of such factors, the Board finds that the 
requirements for referral for an extraschedular evaluation for 
the Veteran's service-connected left knee or right knee 
disabilities under the provisions of 38 C.F.R. § 3.321(b)(1) have 
not been met for any period.  Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

As new and material evidence has been received to reopen the 
claim of service connection for a right shoulder disorder, the 
appeal to this extent is allowed, subject to further action as 
discussed hereinbelow.  

The claim for an increased, compensable evaluation for the 
service-connected pelvic inflammatory disease, status post 
laparoscopy, is denied by law.

An increased, initial rating in excess of 10 percent disabling 
for the service-connected right knee synovitis is denied.

An increased, initial rating in excess of 10 percent disabling 
for the service-connected left knee synovitis is denied.


REMAND

Having reopened the Veteran's claim for service connection for a 
right shoulder disorder, the Board finds that further development 
is necessary.

The Board notes that to date, no VA examination has been 
scheduled to address the nature and etiology of her claimed right 
shoulder disorder.  While she is noted to have failed to appear 
at a VA joints examination scheduled for March 2009, after being 
rescheduled in February 2009, a close look at the instructions 
for the scheduling of the VA examinations reveals that the right 
shoulder was not listed as an issue subject to examination.  

Thus an examination should be scheduled to address this issue, 
particularly in light of the Veteran's lay evidence regarding a 
claimed injury doing PT in service, with continued symptoms, as 
well as the findings from the September 2007 chiropractic note of 
complaints and trigger point findings of the trapezius muscle, 
which encompasses the shoulder region.  

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of the 
veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 
(2009).

In view of the foregoing, this remaining matter is remanded to 
the RO for the following.

1.  The RO should take appropriate steps to 
obtain any additional outstanding records 
referable to treatment received by the 
Veteran for his right shoulder condition.

2.  The RO should arrange for the Veteran 
to undergo a VA examination to determine 
the nature and likely etiology of the 
claimed right shoulder disorder.  The 
claims folder should be made available to 
and reviewed by the examiner.  All 
indicated studies should be performed, and 
all findings should be reported in detail.  

The examiner should opine as to whether it 
is at least as likely as not (50 percent 
probability or greater) that any right 
shoulder disability found to be present had 
its onset in or is related to service, to 
specifically include her lay contentions of 
injury due to the shoulder during PT.  In 
offering these opinions, the examiner must 
acknowledge the Veteran's report of a 
continuity of symptoms, as well as the post 
service records showing trapezius muscle 
complaints in 2007.  The rationale for all 
opinions expressed should be provided in a 
legible report.

3.  Following completion of all indicated 
development, the RO should readjudicate the 
remaining claim of service connection in 
light of all the evidence of record.  If 
any benefit sought on appeal remains 
denied, the RO should provide a 
Supplemental Statement of the Case to the 
Veteran and afford her with a reasonable 
opportunity for response.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The purposes of this remand are to further develop the Veteran's 
claim.  No action by the Veteran is required until she receives 
further notice; however, the Veteran is advised that failure to 
cooperate by reporting for examination without good cause may 
result in adverse consequences.  38 C.F.R. § 3.655 (2009).  The 
Veteran has the right to submit additional evidence and argument 
on the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  


 Department of Veterans Affairs


